Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 4 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of March 10, 2017 (this
“Amendment”), by and among MACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC. (f/k/a
M/A-COM Technology Solutions Holdings, Inc.), a Delaware corporation (the
“Borrower”), GOLDMAN SACHS BANK USA (“GS”), as administrative agent (in such
capacity, the “Administrative Agent”) and the Revolving Credit Lenders under the
Credit Agreement referred to below.

RECITALS:

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
May 8, 2014 (as amended by (i) that certain Incremental Amendment thereto, dated
as of February 13, 2015, (ii) that certain Incremental Term Loan Amendment
thereto, dated as of August 31, 2016, and (iii) that certain Second Incremental
Amendment, dated as of the date hereof, the “Credit Agreement” and, as amended
by this Amendment, the “Amended Credit Agreement”), among the Borrower, each
Lender from time to time party thereto and GS as the Administrative Agent, the
Collateral Agent, the Swing Line Lender and an L/C Issuer (capitalized terms
used but not defined herein having the meanings provided in the Credit
Agreement);

WHEREAS, the Borrower has also requested that certain amendments be made to the
Credit Agreement, as set forth in Section 1 herein;

WHEREAS, subject to the terms and conditions of the Credit Agreement and this
Amendment, the Revolving Credit Lenders are willing to consent to such
amendments of the Credit Agreement pursuant to this Amendment; and

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Compliance Date” in its entirety to read as
follows:

““Compliance Date” means the last day of any Test Period (commencing with the
first full fiscal quarter of the Borrower ending after the Closing Date) if on
such day the aggregate Outstanding Amount of any Revolving Credit Loans and L/C
Obligations (other than with respect to (x) undrawn Letters of Credit in an
amount not in excess of $5,000,000 and (y) Letters of Credit outstanding that
have been Cash Collateralized in an amount not less than 103% of the stated
amount in accordance with the requirements set forth in Section 2.03(g)),
exceeds 35% of the aggregate Revolving Credit Commitments.”



--------------------------------------------------------------------------------

(b) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Defaulting Lender” in its entirety to read as
follows:

““Defaulting Lender” means, subject to Section 2.19(f), any Lender that (a) has
failed to fund any portion of the Term Loans, Revolving Credit Loans,
participations in L/C Obligations or participations in Swing Line Loans or any
reimbursement amount required pursuant to clause (ii) of the third sentence of
Section 2.02(b) required to be funded by it hereunder within two (2) Business
Days of the date required to be funded by it hereunder (or, in the case of Swing
Line Loans, required to be funded by it hereunder within one (1) Business Day of
the date required to be funded by it hereunder), (b) has otherwise failed to pay
over to the Administrative Agent, any L/C Issuer, the Swing Line Lender or any
other Lender any other amount required to be paid by it hereunder within two
(2) Business Days of the date when due, (c) has notified the Borrower, the
Administrative Agent, any L/C Issuer, the Swing Line Lender or any other Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or generally under other agreements in which it commits to extend
credit, or has made a public statement to that effect, (d) has failed, within
three (3) Business Days after written request by the Administrative Agent, any
L/C Issuer or the Borrower, to confirm in writing to the Administrative Agent,
such L/C Issuer or the Borrower, in a manner reasonably satisfactory to the
Administrative Agent, such L/C Issuer or the Borrower, as applicable, that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(d) upon receipt of such written confirmation by the Administrative Agent, such
L/C Issuer and the Borrower) or (e) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.”

(c) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a

 

2



--------------------------------------------------------------------------------

parent of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Fourth Amendment Effective Date” means March 10, 2017.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

(d) The proviso in Section 1.08(a) of the Credit Agreement is hereby amended to
insert the text “(in the case of clause (i) below) or the Total Net Leverage
Ratio (in the case of clause (ii) below)” after the text “Total Net First Lien
Leverage Ratio”.

(e) The proviso in clause (i) of Section 2.19(f) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“(provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, and subject to Section 10.25, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender)”.

(f) Section 10 of the Credit Agreement is hereby amended by adding the following
new Section 10.25 thereto:

“Section 10.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial

 

3



--------------------------------------------------------------------------------

Institution and (b) the effects of any Bail-in Action on any such liability,
including, if applicable, (i) a reduction in full or in part or cancellation of
any such liability, (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.”

Section 2. Conditions to Effectiveness. This Amendment shall become effective on
the date hereof (such date, the “Fourth Amendment Effective Date”) upon
satisfaction (or, with respect to Section 2(a)(ii) only, waiver by the
Administrative Agent) of each of the following conditions:

(a) The Administrative Agent shall have received the following, each of which
shall be originals, facsimiles or copies in .pdf form by electronic mail
(followed promptly by originals):

(i) the Borrower’s executed counterpart signature page to this Amendment;

(ii) each Guarantor’s executed counterpart signature page to the acknowledgment
attached to this Amendment; and

(iii) an executed counterpart signature page by each of the Revolving Credit
Lenders.

(b) Immediately before and immediately after giving effect to this Amendment, no
Event of Default shall exist.

(c) Immediately before and immediately after giving effect to this Amendment,
the representations and warranties of the Borrower contained in Article V of the
Credit Agreement or in any other Loan Document shall be true and correct in all
material respects; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that, any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects.

(d) The Administrative Agent shall have received payment of all expenses
required to be paid or reimbursed by any Loan Party under or in connection with
this Amendment, including those expenses set forth in Section 9 hereof, in each
case, to the extent invoiced in reasonable detail prior to the date hereof.

Other than the conditions set forth in this Section 2, there are no other
conditions (express or implied) to the Fourth Amendment Effective Date.

 

4



--------------------------------------------------------------------------------

Section 3. Representations and Warranties. Each of the Loan Parties represents
and warrants to the Administrative Agent and the Revolving Credit Lenders that
this Amendment has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 4. Counterparts.

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means (including in .pdf format) shall
be effective as delivery of a manually executed counterpart of this Amendment.

Section 5. Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Sections 10.15 and 10.16 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

Section 6. Headings.

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 7. Reaffirmation.

(a) The Borrower hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, as in effect immediately after giving
effect to this Amendment, and (ii) its grant of Liens on the Collateral to
secure the Obligations pursuant to the Collateral Documents to which it is a
party.

(b) Each Guarantor, by signing the acknowledgment attached to this Amendment, in
its capacity as a Guarantor under the Guaranty to which it is a party,
acknowledges and agrees that the guarantee contained in the Guaranty is, and
shall remain, in full force and effect immediately after giving effect to this
Amendment and reaffirms, as of the date hereof, (i) the covenants and agreements
contained in each Loan Document to which it is a party, as in effect immediately
after giving effect to this Amendment, and (ii) its grant of Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents to
which it is a party.

Section 8. Effect of Amendment; References to the Credit Agreement;
Miscellaneous.

Except as expressly set forth herein, this Amendment (a) shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Credit
Agreement or any other Loan Document, and (b) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect as amended
by

 

5



--------------------------------------------------------------------------------

this Amendment (as applicable). All references to the Credit Agreement in any
document, instrument, agreement, or writing shall from and after the Fourth
Amendment Effective Date be deemed to refer to the Amended Credit Agreement,
and, as used in the Amended Credit Agreement, the terms “Agreement,” “herein,”
“hereafter,” “hereunder,” “hereto” and words of similar import shall mean, from
and after the Fourth Amendment Effective Date, the Amended Credit Agreement.

Section 9. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment to
the extent required under Section 10.04 of the Amended Credit Agreement.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

MACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC. By:   /s/ Robert McMullan   Name:  
Robert McMullan   Title:   Chief Financial Officer

 

[Amendment No. 4]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Administrative Agent

By:

  /s/ Charles D. Johnston

Name

  Charles D. Johnston Title:   Authorized Signatory

 

[Amendment No. 4]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Revolving Credit Lender

By:

  /s/ Charles D. Johnston

Name

  Charles D. Johnston Title:   Authorized Signatory

 

[Amendment No. 4]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as a Revolving Credit Lender

By:

  /s/ Sanjay Rijhwani

Name

  Sanjay Rijhwani Title:   Managing Director

 

[Amendment No. 4]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Revolving Credit Lender

By:

  /s/ Vanessa Kurbatskiy

Name:

  Vanessa Kurbatskiy Title:   Vice President

 

[Amendment No. 4]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC. as a Revolving Credit Lender

By:

  /s/ Christopher Winthrop

Name:

  Christopher Winthrop Title:   Vice President

 

[Amendment No. 4]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A. as a Revolving Credit Lender

By:

  /s/ Srbui Seferian, CFA

Name:

  Srbui Seferian, CFA Title:   Director

 

[Amendment No. 4]



--------------------------------------------------------------------------------

Acknowledged and agreed with respect to Section 7(b) of the Amendment to which
this acknowledgment is attached by: MACOM TECHNOLOGY SOLUTIONS INC. By:   /s/
Robert McMullan   Name:   Robert McMullan   Title:   Chief Financial Officer
MINDSPEED TECHNOLOGIES, LLC By:   /s/ Robert McMullan   Name:   Robert McMullan
  Title:   Chief Financial Officer NITRONEX, LLC By:   /s/ Robert McMullan  
Name:   Robert McMullan   Title:   Chief Financial Officer

 

[Amendment No. 4]



--------------------------------------------------------------------------------

BINOPTICS, LLC By:   /s/ Robert McMullan   Name:   Robert McMullan   Title:  
Chief Financial Officer AEROFLEX / METELICS, INC. By:   /s/ Robert McMullan  
Name:   Robert McMullan   Title:   Chief Financial Officer

 

[Amendment No. 4]